IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      No. COA18-858

                                 Filed: 2 April 2019

Lincoln County, No. 17 CVD 808

LeANNE MICHELLE WISE, Plaintiff,

             v.

ROBERT JOHN WISE, Defendant.


      Appeal by defendant from order entered 5 February 2018 by Judge Meredith

A. Shuford in Lincoln County District Court.          Heard in the Court of Appeals

30 January 2019.


      Horn, Pack, Brown & Dow, P.A., by Carol Walsburger Dow, for plaintiff-
      appellee.

      The Jonas Law Firm, P.L.L.C., by Rebecca J. Yoder, for defendant-appellant.


      ARROWOOD, Judge.


      Robert John Wise (“defendant”) appeals from child support and alimony order

in favor of his ex-wife, LeAnne Michelle Wise (“plaintiff”). For the following reasons,

we reverse and remand to the trial court.

                                 I.       Background

      Plaintiff and defendant were married on 19 September 2009 and had two

children during their marriage in November 2010 and September 2015. The parties

separated on 6 June 2017. On 12 July 2017, plaintiff filed a complaint seeking child
                                     WISE V. WISE

                                   Opinion of the Court



custody, child support, equitable distribution, divorce from bed and board, and post-

separation support and alimony.        Both plaintiff and defendant filed financial

affidavits subsequent to the filing of the complaint. On 7 September 2017, defendant

filed an answer, defenses, and counterclaims seeking child custody and equitable

distribution.

      For the benefit of their children, the parties entered into a parenting

agreement, which was signed by defendant on 7 September 2017 and by plaintiff on

18 September 2017. The parties then entered into a consent order that was filed

18 October 2017. The consent order resolved child custody in accordance with the

terms of the parenting agreement and required defendant to pay temporary child

support in the amount of $1,376.07 per month and post-separation support in the

amount of $300.00 per month. The consent order also appointed a mediator to

address issues of alimony, permanent child support, and equitable distribution.

During a mediation on 1 November 2017, the parties came to an agreement on

equitable distribution and a mediated settlement agreement was filed on

2 November 2017. The parties were unable to reach an agreement on alimony and

permanent child support.

      In December 2017 and early January 2018, the parties filed amended financial

affidavits. On 10 January 2018, plaintiff’s attorney filed an affidavit of attorney fees

and court costs.



                                          -2-
                                     WISE V. WISE

                                   Opinion of the Court



      The issues of alimony and child support were heard by Judge Meredith A.

Shuford in Lincoln County District Court on 10 and 11 February 2018. The trial

court took the matter under advisement, and later filed an order on 5 February 2018.

The trial court ordered defendant to pay child support in the amount of $1,551.24 per

month and ordered defendant to pay alimony until 1 September 2021 in the amount

of $1,850.00 per month.        Defendant filed notice of appeal from the order on

28 February 2018.

                                   II.    Discussion

      On appeal, defendant challenges the trial court’s award of alimony, child

support, and attorney’s fees. We address the issues in the order they are raised.

                          1.     Alimony and Child Support

      “The amount of alimony is determined by the trial judge in the exercise of his

sound discretion and is not reviewable on appeal in the absence of an abuse of

discretion.” Quick v. Quick, 305 N.C. 446, 453, 290 S.E.2d 653, 658 (1982) (citing

Sayland v. Sayland, 267 N.C. 378, 148 S.E.2d 218 (1966)).

             In determining the amount of alimony the trial judge must
             follow the requirements of the applicable statutes.
             Consideration must be given to the needs of the dependent
             spouse, but the estates and earnings of both spouses must
             be considered. “It is a question of fairness and justice to all
             parties.”

Id. (quoting Beall v. Beall, 290 N.C. 669, 674, 228 S.E.2d 407, 410 (1976)).

             A trial court’s award of alimony is addressed in N.C. Gen.
             Stat. § 50-16.3A . . . , which provides in pertinent part that

                                          -3-
                                     WISE V. WISE

                                   Opinion of the Court



             in “determining the amount, duration, and manner of
             payment of alimony, the court shall consider all relevant
             factors” including, inter alia, the following: marital
             misconduct of either spouse; the relative earnings and
             earning capacities of the spouses; the ages of the spouses;
             the amount and sources of earned and unearned income of
             both spouses; the duration of the marriage; the extent to
             which the earning power, expenses, or financial obligations
             of a spouse are affected by the spouse’s serving as custodian
             of a minor child; the standard of living of the spouses
             during the marriage; the assets, liabilities, and debt service
             requirements of the spouses, including legal obligations of
             support; and the relative needs of the spouses.

Hartsell v. Hartsell, 189 N.C. App. 65, 69, 657 S.E.2d 724, 727 (2008) (quoting N.C.

Gen. Stat. § 50-16.3A (2017)).

      Child support is governed by N.C. Gen. Stat. § 50-13.4.           This Court has

explained that “[t]he ultimate objective in setting awards for child support is to secure

support commensurate with the needs of the children and the ability of the [obligor]

to meet the needs.” Smith v. Smith, 247 N.C. App. 135, 150, 786 S.E.2d 12, 25 (2016)

(quotation marks and citations omitted). Like the determination of the amount of

alimony, “[c]hild support orders entered by a trial court are accorded substantial

deference by appellate courts and our review is limited to a determination of whether

there was a clear abuse of discretion.” Leary v. Leary, 152 N.C. App. 438, 441, 567
S.E.2d 834, 837 (2002).

      “A trial court may be reversed for abuse of discretion only upon a showing that

its actions are manifestly unsupported by reason . . . [or] upon a showing that [the



                                          -4-
                                     WISE V. WISE

                                   Opinion of the Court



trial court’s decision] was so arbitrary that it could not have been the result of a

reasoned decision.” White v. White, 312 N.C. 770, 777, 324 S.E.2d 829, 833 (1985).

      Moreover, for both alimony and child support, the trial court is required to

make findings of fact and conclusions of law. See N.C. Gen. Stat. § 50-16.3A; N.C.

Gen. Stat. § 50-13.4 (2017). To support the trial court’s award of alimony and child

support, the trial court’s findings must be sufficiently specific to allow the reviewing

court to determine if they are supported by competent evidence and support the trial

court’s award. See Rhew v. Rhew, 138 N.C. App. 467, 470, 531 S.E.2d 471, 473 (2000)

(“The trial court must at least make findings sufficiently specific to indicate that the

trial judge properly considered each of the factors . . . for a determination of an

alimony award.      In the absence of such findings, appellate courts cannot

appropriately determine whether the order of the trial court is adequately supported

by competent evidence, and therefore such an order must be vacated and the case

remanded for necessary findings.”) (quotation marks and citations omitted); Plott v.

Plott, 313 N.C. 63, 68-69, 326 S.E.2d 863, 867 (1985) (Explaining that for an award

of child support pursuant to N.C. Gen. Stat. § 50-13.4, specific findings are necessary

to allow an appellate court to determine if the trial court’s order is sufficiently

supported by competent evidence.)

                         Gross and Net Income Calculations




                                          -5-
                                    WISE V. WISE

                                  Opinion of the Court



      Defendant makes various arguments that the trial court erred in awarding

child support and alimony because it erred in calculating his gross and net incomes.

      In the order, the trial court made the following findings showing its

considerations in calculating defendant’s gross and net incomes:

             25. The defendant’s total gross income for calculation of
                 child support should include his salary from CMPD
                 ($7,171.97), his average off duty wages ($1[,]870.00)
                 and his average income from his business, Wiseguys
                 ($212.00) for a total of $9[,]253.97.

             ....

             33. For calculation of alimony, the court finds the
                 defendant’s gross income from his employment with
                 CMPD, off duty work and Wiseguys is $9,253.97. The
                 court considered the defendant’s withholdings for his
                 taxes in the amount of $1[,]452.00 and his monthly child
                 support obligation of $1,551.24, where he received
                 credit for the medical insurance withheld for the
                 children. The 401(k) loan is related to his business. The
                 defendant has approximate net income of $5,690.00 and
                 approximate monthly living expenses of $3,600.00. He
                 has the ability to provide support for the plaintiff.

Based on these findings, the trial court concluded in conclusions of law numbers 2

and 7 that defendant “has the present financial ability and duty to contribute to the

support and maintenance of the children” and “has the ability to provide spousal

support to . . . [p]laintiff.” The trial court ordered defendant to make child support

payments in the amount of $1,551.24 per month, to continue to provide hospital and

health insurance for the children and pay 100% of uninsured health costs, and to pay



                                         -6-
                                     WISE V. WISE

                                  Opinion of the Court



alimony in the amount of $1,850.00 per month, beginning 15 February 2018 and

continuing until 1 September 2021.

      The first issue raised by defendant concerns the trial court’s calculation of net

income for purposes of determining alimony. Defendant contends the trial court erred

in calculating net income by disregarding mandatory deductions from his CMPD

paycheck totaling over $900.00 per month.          Those alleged mandatory monthly

deductions not included in the trial court’s calculation are $429.97 for law

enforcement officer retirement (“LEO retirement”) and $509.35 for defendant’s

portion of the health insurance premium.

      Defendant asserts, and the record shows, that he brought these deductions to

the trial judge’s attention when the court sought comment on a proposed order. In

response to defendant’s request that the trial court correct finding of fact number 33

to account for the deductions for LEO retirement and his portion of the health

insurance premium, the trial court replied that, “[a]s to #33, the court ‘considered’

the deductions totaling $1[,]452[.00] (all of the taxes).    I addressed the health

insurance. I did not consider the LEO deduction or any other voluntary deductions.”

      It is evident from a review of finding of fact number 33 that the trial court did

not account for the LEO retirement or defendant’s portion of the health insurance

premium in the calculations of defendant’s net income. Defendant now asserts that

the trial court’s disregard for these mandatory deductions was an abuse of discretion



                                         -7-
                                     WISE V. WISE

                                   Opinion of the Court



that resulted in the overstatement of his net income, which in turn influences the

determination of his ability to pay alimony.

      Plaintiff responds to defendant’s assertion by arguing the trial court did not

disregard the alleged mandatory deductions.          Plaintiff contends the trial court

considered the deductions, chose not to factor them into the net income calculation,

and it was within the trial court’s discretion to do so because “the trial judge is not

bound by the financial assertions of the parties and may resort to common sense and

every-day experiences.” Bookholt v. Bookholt, 136 N.C. App. 247, 251, 523 S.E.2d
729, 732 (1999). Furthermore, plaintiff notes that the trial court “is not required to

make findings about the weight and credibility it assigns to the evidence before it.”

Hartsell, 189 N.C. App. at 75, 657 S.E.2d at 730.

      Plaintiff is correct that “[t]he determination of what constitutes the reasonable

needs and expenses of a party in an alimony action is within the discretion of the trial

judge, and he is not required to accept at face value the assertion of living expenses

offered by the litigants themselves.” Whedon v. Whedon, 58 N.C. App. 524, 529, 294
S.E.2d 29, 32, disc. review denied, 306 N.C. 752, 295 S.E.2d 764 (1982). However, in

regards to the LEO retirement, the issue is not whether it was a reasonable need or

expense, but whether it was a mandatory deduction from defendant’s CMPD income.

The undisputed evidence in the record is that the LEO retirement was a mandatory

deduction. Specifically, in response to plaintiff’s counsel’s examination of defendant



                                          -8-
                                    WISE V. WISE

                                  Opinion of the Court



concerning deductions listed in defendant’s financial affidavit, defendant testified,

“[t]he LEO is a mandatory retirement that’s taken out of my check that’s not

voluntary.” Upon further questioning, defendant again reiterated that the LEO

retirement was mandatory and plaintiff’s counsel, seeming to accept defendant’s

testimony, responded, “[m]andatory, okay, don’t give me that one.” Although it is the

trial court’s role to weigh the evidence, the undisputed evidence in this case is that

the LEO retirement was a mandatory deduction from defendant’s CMPD income.

      It is not clear from the trial court’s response to defendant, “I did not consider

the LEO deduction or any other voluntary deductions[,]” whether the trial court was

aware the LEO retirement was a mandatory deduction and did not factor it into the

net income calculations, or whether the trial court mistakenly believed it was

voluntary and determined it was improper to factor into the calculations. Regardless,

we hold either was an abuse of discretion where the record evidence was that the

LEO was a mandatory deduction from defendant’s CMPD income, making that

portion of defendant’s CMPD income unavailable to defendant to pay towards

alimony. The trial court should have accounted for this mandatory deduction it its

calculation of defendant’s net income.

      The evidence regarding defendant’s portion of the medical insurance premium

is not as straight forward as the evidence of the LEO retirement. In defendant’s

financial affidavit, defendant claimed a deduction from his income of $710.85 for



                                         -9-
                                     WISE V. WISE

                                   Opinion of the Court



medical insurance. Defendant testified that this deduction for medical insurance

included the cost of health insurance for himself, plaintiff, their children, and his

older daughter from a previous marriage. The evidence was that the insurance

premium to cover children was the same whether there was one child or 50 children.

Defendant specifically identified, both in his testimony and in his financial affidavit,

that the portion of the claimed deduction to cover the cost of health insurance for the

children was $201.50. The trial court accepted the evidence of the cost of health

insurance attributed to the children and found in finding of fact number 27 that

“defendant pays health insurance for the children in the amount of $201.50 per

month.” The trial court additionally found in finding of fact number 33 regarding net

income that it “considered . . . [defendant’s] monthly child support obligation of

$1,551.24, where he received credit for the medical insurance withheld for the

children.”

      The evidence was that the remaining $509.35 claimed by defendant as a

deduction for medical insurance covered the health insurance premium for plaintiff

and defendant. Defendant testified that he had the monthly total for the health

insurance deduction, but did not “have the breakdown for spouse or employee,

children.” The reason the portion of the health insurance premium attributed to the

children was designated was because defendant calculated it for child support

purposes. Despite the evidence that plaintiff was covered by defendant’s health



                                          - 10 -
                                     WISE V. WISE

                                   Opinion of the Court



insurance, defendant acknowledged that plaintiff would not be covered by defendant’s

health insurance after the divorce. The trial court specifically found in finding of fact

number 17 that “[o]nce the divorce is final, [plaintiff] will have no health insurance.”

      As noted above, in response to defendant’s request that the trial court correct

finding of fact number 33 to account for his portion of the health insurance premium,

the trial court responded, “I addressed the health insurance.” However, there are no

findings of fact regarding the remaining $509.35 that defendant claimed as a

deduction for medical insurance, and there is no indication that the trial court

accounted for the cost of defendant’s health insurance premium either as a deduction

from his income or as a personal expense.

      The trial court did, however, find in finding of fact number 17 that “[plaintiff]

plans to obtain coverage through Blue Cross in the approximate amount of $630[.00]

per month.” The trial court additionally found in finding of fact number 20 that

“[w]hile [plaintiff] is residing with her parents and included under defendant’s

insurance, her actual living expenses are approximately $1[,]100.00. She anticipates

incurring living expenses of $5,350.00 per month to live independently and provide

herself with health insurance.”

      In Bryant v. Bryant, 139 N.C. App. 615, 534 S.E.2d 230 (2000), this Court

addressed the trial court’s characterization of investment income as a reasonable

expense. This Court acknowledged that “ ‘[t]he determination of what constitutes the



                                          - 11 -
                                      WISE V. WISE

                                   Opinion of the Court



reasonable needs and expenses of a party in an alimony action is within the discretion

of the trial judge, and he is not required to accept at face value the assertion of living

expenses offered by the litigants themselves[.]’ ” 139 N.C. App. at 618-19, 534 S.E.2d

at 232 (quoting Whedon, 58 N.C. App. at 529, 294 S.E.2d at 32). Nevertheless, this

Court found “the trial court’s inclusion of this investment income amount as an

expense for the plaintiff but not for the defendant constituted an abuse of discretion.”

Id. at 619, 534 S.E.2d at 233. This court explained that “[i]t [was] not logical that the

trial court could properly characterize [the] investment income, earned and

reinvested during the course of the marriage, as an expense for one spouse but not

for the other.” Id.

      The same reasoning applies to the consideration of expenses for health

insurance. Ordinarily, if the trial court considers the cost of health insurance for one

party as a reasonable living expense, it would be an abuse of the trial court’s

discretion not to consider the other party’s cost for health insurance similarly. Here,

the trial court should have considered defendant’s portion of the health insurance

premium as a reasonable living expense, just as the court did with plaintiff’s health

insurance expense. We do not, however, hold that the entire $509.35 difference

between the $710.85 deduction for medical insurance claimed by defendant and the

$201.50 portion of that deduction attributed to the children’s health insurance

premium should be considered by the trial court. Although defendant testified that



                                          - 12 -
                                   WISE V. WISE

                                 Opinion of the Court



he did not calculate his own portion of the health insurance premium, the

documentary exhibits in the record include the 2018 medical insurance rates that

were used to calculate the children’s portion of the health insurance premium in a

plan covering only defendant and his children.          Those 2018 rates show that

defendant’s portion of the health insurance premium would be approximately $59.06

per month. The trial court abused its discretion in not accounting for defendant’s

portion of the health insurance premium in calculating his net income.

      Because the deduction for the LEO retirement was mandatory and those funds

were not available to defendant to pay alimony, we hold the trial court’s failure to

account for the mandatory deduction was not supported by reason and amounted to

an abuse of discretion. At the very least, the trial court must make further findings

setting forth the reasons why the LEO retirement was not factored into its

calculations. Without such findings, this Court is unable to think of any reason why

the LEO retirement should not be included in the net income calculations.

Additionally, the differential treatment of plaintiff’s and defendant’s health

insurance costs amounted to an abuse of discretion. Upon remand, the trial court

should make additional findings as to defendant’s portion of the health insurance

premium and account for those reasonable expenses in the calculation of defendant’s

net income.




                                        - 13 -
                                   WISE V. WISE

                                 Opinion of the Court



      The second issue raised regarding the trial court’s calculations of defendant’s

gross income and net income concerns the trial court’s calculation of defendant’s

income from his business, Wiseguys. In finding of fact number 25, the trial court

included $212.00 as defendant’s average income from Wiseguys in the calculation of

defendant’s total gross income. That total gross income, including the Wiseguys

income, was then referenced in the calculations of net income in finding of fact

number 33. The trial court explained how it calculated defendant’s income from

Wiseguys in the following relevant findings:

            7. The defendant also owns a business, Wiseguys Used
               Emergency Equipment. He is a sole owner. The
               business has been in operation since 2001. The
               defendant’s account [sic] testified regarding the tax
               returns he has prepared for the business and the parties
               individual returns.

            8. The defendant reports a monthly loss for the business
               of $2,479.85 on his financial affidavit. This is not
               credible. The court reviewed the business tax returns
               for 2015 and 2016. The returns include reported gains
               and losses for [years] since 2001. There have been large
               fluctuations from year to year based upon the nature of
               the business. The average gains and losses since 2001
               equal a gain of $1,419.27 per year ($118.27 per month).
               The average for 2015 and 2016 is $2,538.00 per year
               ($211.50 per month).

It is evident from these findings and finding of fact number 25 that the trial court

considered the average monthly income from 2015 and 2016, rounded up to the dollar,

in determining defendant’s average income from Wiseguys.



                                        - 14 -
                                    WISE V. WISE

                                  Opinion of the Court



      Defendant takes issue with the trial court’s calculations of his income from

Wiseguys based on income from previous years instead of evidence of present income.

Defendant acknowledges that past income can be considered in certain

circumstances, but contends the trial court failed to make the necessary findings

explaining why the evidence of present income from Wiseguys was not reliable.

      This court has explained that “ ‘[a]limony is ordinarily determined by a party’s

actual income, from all sources, at the time of the order.’ ” Works v. Works, 217 N.C.

App. 345, 347, 719 S.E.2d 218, 219 (2011) (quoting Kowalick v. Kowalick, 129 N.C.

App. 781, 787, 501 S.E.2d 671, 675 (1998)). “Similarly, in general, ‘a party’s ability

to pay child support is determined by that party’s actual income at the time the award

is made.’ ” Burger v. Burger, __ N.C. App. __, __, 790 S.E.2d 683, 686 (2016) (quoting

McKyer v. McKyer, 179 N.C. App. 132, 146, 632 S.E.2d 828, 836 (2006)). Yet, there

are exceptions to these rules. The trial court may base an alimony or child support

obligation on earning capacity rather than actual income if the trial court finds that

the party has depressed income in bad faith. Id. at __, 790 S.E.2d at 686 (citing

Works, 217 N.C. App. at 347, 719 S.E.2d at 219; McKyer, 179 N.C. App. at 146, 632

S.E.2d at 836. This Court has also allowed the trial court to average prior years’

incomes in cases where the trial court found the evidence of actual income is

unreliable or otherwise insufficient. See Diehl v. Diehl, 177 N.C. App. 642, 649-50,




                                         - 15 -
                                      WISE V. WISE

                                    Opinion of the Court



630 S.E.2d 25, 30 (2006); Zurosky v. Shaffer, 236 N.C. App. 219, 242-43, 763 S.E.2d
755, 769-70 (2014).

      In Diehl, the plaintiff “challenge[d] the trial court’s use of an average of his

monthly gross incomes in 2001 and 2002 as a basis for finding his monthly gross

income from 2003 . . . .” 177 N.C. App. at 649, 630 S.E.2d at 30. This Court noted

the trial court’s findings that the evidence presented of actual income was unreliable

were supported by the evidence and held that, “[g]iven the unreliability of [the

plaintiff’s] documentation, we cannot conclude . . . that the trial court abused its

discretion by averaging . . . income from . . . two prior tax returns to arrive at his 2003

income.” Id. at 650, 630 S.E.2d at 30. This Court also disagreed with the plaintiff’s

characterization of the trial court’s methodology of averaging prior years’ incomes as

“imputation” of income and held the law of imputation of income was inapplicable.

Id. Thus, the trial court did not need to find bad faith. Id.

      In Zurosky, this Court noted the difference between those cases where the trial

court may impute income when a party acts in bad faith to depress their income and

cases where the reported income was unreliable, explaining that “[i]n Diehl . . ., the

trial court did not make a finding of bad faith or have evidence that the spouse

deliberately depressed his income; the trial court used prior years’ incomes because

the trial court did not have sufficient evidence regarding his actual income.” 236 N.C.

App. at 243, 763 S.E.2d at 769. This Court held Zurosky was analogous to Diehl in



                                           - 16 -
                                    WISE V. WISE

                                  Opinion of the Court



that there were concerns over the reliability of the reported income; thus, this Court

held the trial court did not abuse its discretion in using prior years’ income to

determine alimony and child support. Id. at 243-44, 763 S.E.2d at 769-70.

      Defendant acknowledges Diehl and Zurosky, but contends the trial court did

not make the necessary findings in this case. Defendant relies on Green v. Green, __

N.C. App. __, 806 S.E.2d 45 (2017), in which this Court distinguished Diehl and

Zurosky, explaining that “the trial court did not make findings of fact as to whether

[the d]efendant’s professed actual income at the time of the order was reliable or

unreliable before basing its decision regarding [the d]efendant’s ability to pay

alimony on an average of prior years’ income.” __ N.C. App. at __, 806 S.E.2d at 55.

This Court held “the trial court abused its discretion in basing its decision regarding

[the d]efendant’s ability to pay alimony on an average of [the d]efendant’s monthly

gross income from prior years without first determining [the d]efendant’s current

monthly income, and whether that reported current income was credible.” Id. at __,

806 S.E.2d at 55-56.

      As stated above, in this case the trial court found in finding of fact number 8

that “[t]he defendant reports a monthly loss for the business of $2,479.85 on his

financial affidavit.” The trial court then additionally found in finding of fact number

8 that defendant’s reported income “is not credible.” These are the precise findings

that this Court stated were necessary in Green. Nevertheless, defendant contends



                                         - 17 -
                                     WISE V. WISE

                                   Opinion of the Court



the trial court’s bare statement that defendant’s evidence is not credible is inadequate

absent additional findings explaining the court’s concerns over the reliability of

defendant’s evidence.    Although we do not think such additional findings are

required, we note that the trial court additionally found in finding of fact number 8

that it was concerned with defendant’s evidence of actual income because “[t]here

have been large fluctuations form year to year based upon the nature of the business.”

Thus, the trial court questioned whether the defendant’s reported income accurately

represented his income from Wiseguys. The evidence in the record supports the trial

court’s findings; therefore, we cannot say the trial court abused its discretion. Like

in Diehl and Zurosky, we hold the trial court’s findings in this case support its

decision to use prior years’ income from Wiseguys in the calculation of gross income

for the determinations of alimony and child support.

      Furthermore, this Court has afforded the trial court discretion in selecting the

number of prior years’ income it considers. For example, the trial court considered

the most recent two years in Diehl, 177 N.C. App. at 650-51, 630 S.E.2d at 30-31, and

considered prior income over a longer span in Zurosky, 236 N.C. App. at 243, 763

S.E.2d at 770. In both instances, this Court held the trial court’s decision to consider

prior income was rational and the trial court did not abuse its discretion in doing so.

      The trial court’s decision in this case to consider only the income from the most

recent two years, for which the business tax returns of Wiseguys were introduced into



                                          - 18 -
                                     WISE V. WISE

                                   Opinion of the Court



evidence, may be a proper exercise of the trial court’s discretion. This Court, however,

cannot make that determination without additional findings setting forth the trial

court’s reasons for choosing two years as its measure of time as opposed to the longer

period for which it also calculated average income.       Given the difference in the

average income for the different time spans in finding of fact number 8, upon remand,

the trial court should make additional findings to support its decision to use the

average income from Wiseguys from the most recent two years in its determination

of business income.

       Defendant’s third challenge to the trial court’s calculation of net income is the

trial court’s alleged disregard for approximately $1,000.00 of personal expenses that

defendant included as business expenses for Wiseguys. Defendant asserts that those

personal expenses include, inter alia, uninsured medical expenses, a cell phone, and

vehicle expenses.     Defendant contends that those personal expenses were included

in the reported business loss from Wiseguys, but when the trial court used the prior

years’ income instead of the reported business loss to determine his income from

Wiseguys, the trial court failed to account for these personal expenses elsewhere in

the net income calculations. Defendant argues the trial court should have considered

the expenses separately in the calculation of business income as a deduction, or in

the calculation of defendant’s individual monthly expenses. We are not convinced the

trial court erred.



                                          - 19 -
                                    WISE V. WISE

                                  Opinion of the Court



      It is evident that the trial court considered these personal expenses. The trial

court explicitly acknowledged the expenses in finding of fact number 9, when it found

as follows:

              9. The defendant pays multiple personal expenses from
                 the business such as uninsured health expenses such as
                 co-pays and prescriptions, his cellular phone,
                 automobile expenses, and meals. He receives a benefit
                 of approximately $1,000[.00] per month for these
                 personal expenses.

Defendant’s testimony was that he did not include these expenses in his financial

affidavit because they were included as business expenses for Wiseguys and included

in the reported business loss. Defendant contends that he purposefully did not

include them in both the reported business loss and as personal expenses to avoid

“double dipping.”

      While taking no position on the correct classification of these expenses, we

agree with defendant that it was proper not to include them as both business

expenses and personal expenses. However, we disagree that the trial court erred by

not accounting for these expenses as living expenses in finding of fact number 23, in

which the trial court found “defendant has living expenses of approximately

$3,600.00 per month[,]” after the trial court refused to accept defendant’s reported

business loss for Wiseguys.

      As stated above, the trial court calculated defendant’s monthly income from

Wiseguys based on prior years’ income. The prior years’ income was calculated from


                                         - 20 -
                                   WISE V. WISE

                                 Opinion of the Court



information included in the business tax returns for Wiseguys for 2015 and 2016.

Those tax returns include as business deductions expenses similar to those defendant

now claims the trial court failed to address separately.     Because the personal

expenses were included as business deductions and accounted for in the business tax

returns used to determine defendant’s income from Wiseguys, the trial court did not

err in excluding them from the living expenses considered in finding of fact number

23.   Including them as separate living expenses after they were considered in

determining income from Wiseguys would result in “double dipping.”

      Defendant’s final argument regarding the trial court’s calculation of gross

income and net income is that the trial court erred in the amount of alimony it

awarded. Defendant contends the trial court’s alimony award renders him unable to

pay child support and reasonable monthly expenses. While we do not agree with all

of defendant’s adjustments for the errors alleged on appeal, we hold the trial court

must revisit its calculations of gross income and net income used to determine child

support and alimony. In summary, trial court should make additional findings to

support its determination of defendant’s business income from Wiseguys, which is

used to calculate gross income and determine defendant’s child support obligation.

The trial court should also make additional findings to account for defendant’s

mandatory LEO retirement deduction and defendant’s reasonable health insurance




                                        - 21 -
                                    WISE V. WISE

                                  Opinion of the Court



expenses in the calculation of defendant’s net income for purposes of determining

alimony.

                          Amount and Duration of Alimony

      Defendant also contends the trial court erred in its award of alimony because

it did not make sufficient findings of fact to support the amount and duration of the

award.     Specifically, defendant argues “[t]he order on appeal lacks any findings

setting forth the reasons alimony was awarded at a rate of $1,850.00 per month for a

term of forty-four months.” Defendant asserts that this deficiency illustrates the lack

of detailed findings throughout the order.

      N.C. Gen. Stat. § 50-16.3A requires the trial court to make findings of fact

supporting an award of alimony and specifically mandates that “[t]he court shall set

forth . . ., if making an award, the reasons for its amount, duration, and manner of

payment.” N.C. Gen. Stat. § 50-16.3A(c). “It is well-established by this Court that ‘a

trial court’s failure to make any findings regarding the reasons for the amount,

duration, and the manner of payment of alimony violates N.C. Gen. Stat. § 50-

16.3(A)(c).’ ” Ellis v. Ellis, 238 N.C. App. 239, 242, 767 S.E.2d 413, 415-16 (2014)

(quoting Fitzgerald v. Fitzgerald, 161 N.C. App. 414, 421, 588 S.E.2d 517, 522-23

(2003)) (emphasis in original). This Court has explained that “the findings of fact

required to support the amount, duration, and manner of payment of an alimony

award are sufficient if findings of fact have been made on the ultimate facts at issue



                                         - 22 -
                                        WISE V. WISE

                                     Opinion of the Court



in the case and the findings of fact show the trial court properly applied the law in

the case.” Friend-Novorska v. Novorska, 143 N.C. App. 387, 395, 545 S.E.2d 788, 794

(footnote omitted), affirmed per curiam, 354 N.C. 564, 556 S.E.2d 294 (2001).

         It is telling that plaintiff does not point to findings clearly setting forth the

reasons for the amount or duration of the trial court’s alimony award. A review of

the order reveals that the trial court did not make any such findings.

         Despite the plain language of N.C. Gen. Stat. § 50-16.3A(c), plaintiff contends

that it is sufficient that the trial court’s reasoning can be derived from its findings.

In support of her argument, plaintiff cites this Court’s unpublished opinion in

Dorwani v. Dorwani, 214 N.C. App. 560, 714 S.E.2d 868 (2011) (unpub.), which is not

controlling legal authority. See N.C.R. App. P. 30(e)(3) (2019) (“An unpublished

decision of the North Carolina Court of Appeals does not constitute controlling legal

authority.”) In Dorwani, this Court upheld the trial court’s award of alimony for the

life of the plaintiff because “the trial court’s rationale for awarding alimony for an

indefinite term [was] obvious” from consideration of the unchallenged findings. Id.

at *3.

         Here, although plaintiff identifies the trial court’s findings that plaintiff was a

homemaker and the primary caretaker of their seven-year-old and sixteen-month-old

children, the parties agreed plaintiff would stay home with the children until at least

the time they were both in school in 2020, plaintiff is enrolled in school to obtain a



                                            - 23 -
                                       WISE V. WISE

                                     Opinion of the Court



degree in Business Administrative that she expects to complete in 2019, plaintiff has

been out of the workforce for nine years, plaintiff anticipates living expenses of

$5,350.00, and defendant has net income of approximately $5,690.00 and living

expenses of approximately $3,600.00, these findings do not set forth the reasons for

the precise amount or duration of the trial court’s alimony award. Plaintiff asserts

the trial court’s rationale is apparent because the forty four month duration is within

the timeframe that allows plaintiff to seek employment once the children are both

enrolled in school and because the amount of $1,850.00 per month is within the range

of defendant’s excess income and plaintiff’s income shortfall. Plaintiff’s assertions,

however feasible, are merely conjecture.

      This Court does not rely on speculation. The trial court must make sufficient

findings to allow this Court to perform a meaningful review. Because the trial court

did not set forth its reasons for the amount and duration of its alimony award, we

must remand for further findings. See Hartsell, 189 N.C. App. at 75-76, 657 S.E.2d

at 730-31 (citing Williamson v. Williamson, 140 N.C. App. 362, 536 S.E.2d 337 (2000),

Fitzgerald, 161 N.C. App. 414, 588 S.E.2d 517 (2003), and Squires v. Squires, 178
N.C. App. 251, 631 S.E.2d 156 (2006)).

                                2.       Attorney’s Fees




                                            - 24 -
                                      WISE V. WISE

                                    Opinion of the Court



       Lastly, defendant challenges the trial court’s award of attorney’s fees in favor

of plaintiff on the basis that the trial court failed to make sufficient findings of fact to

support the award. We agree additional findings are necessary.

       Plaintiff requested attorney’s fees and costs in the complaint and, on

10 January 2018, plaintiff’s attorney filed an affidavit of fees and court costs.

       After plaintiff and defendant presented arguments on attorney’s fees, the trial

court issued the following pertinent findings of fact:

              34. In the Equitable Distribution Order, the defendant was
                  ordered to pay a distributive award to the plaintiff in
                  excess of $4,000.00. The [p]laintiff has used the award
                  and her share of the marital assets she previously
                  withdrew from joint accounts to pay her living expenses
                  and attorney’s fees. It has been necessary for the
                  plaintiff to depend on support from her parents and
                  deplete her share of the marital estate to meet her
                  monthly living expenses.

              35. The plaintiff has insufficient means to subsist during
                  the prosecution of this action and to defray the
                  necessary legal expenses thereof. She relied on her
                  parents to pay her legal fees as well as a monetary
                  award from the equitable distribution of the marital
                  estate.

              ....

              37. The [p]laintiff has incurred attorney’s fees to pursue her
                  claim for alimony in an amount exceeding $3,500.00.

The trial court then issued conclusion of law number 9, in which the court concluded

“[a]n award of attorney’s fees is appropriate because the [p]laintiff is dependent, is

entitled to an award of alimony and she had insufficient means [to] subsist during

                                           - 25 -
                                    WISE V. WISE

                                  Opinion of the Court



the prosecution of her claim and to defray the necessary legal expenses thereof.”

Based on these findings and conclusion, the trial court ordered that “[d]efendant shall

reimburse the [p]laintiff for attorney’s fees in the amount of $3,500.00 by

July 1, 2018.”

      “As with [an] analysis for alimony, an analysis for attorney’s fees requires a

two-part determination: entitlement and amount.” Barrett v. Barrett, 140 N.C. App.
369, 374, 536 S.E.2d 642, 646 (2000). This Court explained that “[a] spouse is entitled

to attorney’s fees if that spouse is (1) the dependent spouse, (2) entitled to the

underlying relief demanded (e.g., alimony and/or child support), and (3) without

sufficient means to defray the costs of litigation.” Id. “Once a spouse is entitled to

attorney’s fees, our focus then shifts to the amount of fees awarded. The amount

awarded will not be overturned on appeal absent an abuse of discretion.” Id. at 375,

536 S.E.2d at 647. However, as with any award of attorney’s fees, the trial court is

required to make findings of fact as to the reasonableness of the fees based on the

nature and scope of the legal services and the skill and time required.            See

Williamson, 140 N.C. App. at 365, 536 S.E.2d at 339.

      Here, the trial court’s findings of fact numbers 34, 35, and 37 establish that

plaintiff was entitled to attorney’s fees. The trial court, however, did not make any

findings on which to base a reasonableness determination; nor did the court find that

the fees incurred by plaintiff were reasonable.          The trial court simply awarded



                                         - 26 -
                                      WISE V. WISE

                                   Opinion of the Court



plaintiff $3,500.00 in attorney’s fees based on its finding that “[p]laintiff has incurred

attorney’s fees to pursue her claim for alimony in an amount exceeding $3,500.00.”

Additional findings of fact are necessary to support the trial court’s attorney’s fee

award in this case. See Id. (“[T]he trial court failed to make findings of fact as to the

nature and scope of legal services rendered, the skill and the time required upon

which a determination of reasonableness of the fees can be based.            This failure

effectively precludes this Court from determining whether the trial court abused its

discretion in setting the amount of the award.”) (quotation marks and citations

omitted).

      Plaintiff asserts additional findings are not required in this case because the

amount of attorney’s fees awarded was within the range requested and supported by

the affidavit submitted by her attorney. In support of her argument, plaintiff cites

Barrett, in which this Court upheld an award of $3,100.00 in attorney’s fees based on

affidavits showing plaintiff incurred $5,446.55 in attorney’s fees. 140 N.C. App. at

375, 536 S.E.2d at 647. In Barrett, however, in addition to recognizing the attorney’s

fee award was within the range sought, this Court explained that “[t]he trial court

also found that the hourly rates charged were reasonable and customary for that type

of work[]” and “[the d]efendant ha[d] not contested this specific finding or otherwise

suggested that plaintiff’s counsel ha[d] charged excessively.” Id. There are no such

findings in the present case, and the lack of findings prevents this court from



                                          - 27 -
                                    WISE V. WISE

                                  Opinion of the Court



determining whether the trial court abused its discretion in awarding attorney’s fees.

The attorney’s fees award must be remanded for additional findings.

                                  III.   Conclusion

      For the reasons discussed, we vacate and remand for further proceedings and

additional findings of fact to support the awards of child support, alimony, and

attorney’s fees.

      VACATED AND REMANDED.

      Judges DILLON and MURPHY concur.




                                         - 28 -